Citation Nr: 0826818	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-37 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical strain.

2.  Entitlement to service connection for sleep apnea.

3.  Whether a "new" notice of disagreement was timely 
regarding a previously withdrawn appeal for service 
connection for a right leg disorder, a left knee disorder, a 
left ankle (foot) disorder, a bilateral hip disorder, low 
back pain, and asthma, and with the initial disability 
ratings assigned for the service-connected disabilities of 
polyarthralgias and thumb fracture residuals.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran had unverified active duty service from August 
1981 to September 2002, when he retired from service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and June 2006 decisions rendered by 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The April 2006 rating 
decision denied service connection for sleep apnea and a 
cervical spine disability.  

The June 2006 RO rating decision determined that his appeal 
to a March 2004 rating decision was not timely filed.  The 
March 2004 rating decision had denied service connection for 
several issues including, but not limited to, a right leg 
disorder, a left knee disorder, a left ankle (foot) disorder, 
a bilateral hip disorder, low back pain, and asthma, and 
granted service connection for polyarthralgias (of the legs, 
knees, ankles, elbows and wrists), initially rated 20 percent 
disabling, and granted service connection for residuals of a 
right thumb fracture, and initially rated as noncompensably 
(0 percent) disabling).

The Board observes that the veteran submitted a claim for an 
increased rating for hypertension in April 2006.  It appears 
that the RO has not yet adjudicated that claim.  Thus, that 
matter is also referred back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran did not experience a chronic cervical spine 
disability in service; did not experience continuous post-
service symptoms of cervical spine disability; and there is 
no competent medical evidence of a current diagnosis of 
cervical spine disability.

2.  The competent medical evidence is in relative equipoise 
on the question of whether the veteran's currently diagnosed 
sleep apnea is related to symptoms he experienced in service.

3.  In a March 2004 rating decision, the RO granted service 
connection for polyarthralgias, rated as 20 percent disabling 
and residuals of a thumb fracture, rated as noncompensably (0 
percent) disabling.  The RO denied service connection for a 
right leg disorder; a left knee disorder, a left ankle (foot) 
disorder; a bilateral hip disorder; low back pain and asthma.  
The veteran was notified of the decision, and of his 
appellate rights, in a letter issued on March 25, 2004.  

4.  The veteran filed a notice of disagreement on May 25, 
2004, and the RO issued a SOC addressing these issues in June 
2005 (which it mailed on June 2, 2005).

5.  The veteran withdrew his notice of disagreement by 
written notice, in June 2005.

6.  A "new" notice of disagreement was received in April 
2006, which was not within the remainder of the one-year 
period from the date of mailing of the March 25, 2004 rating 
decision, or within 60 days of the June 2, 2005 statement of 
the case.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a 
chronic cervical strain disability have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  With the resolution of reasonable doubt in the veteran's 
favor, sleep apnea was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

3.  Following withdrawal of his appeal of the of the March 
2004 RO decision, the veteran did not file a timely appeal of 
the March 2004 RO decision; thus, the Board is without 
jurisdiction to consider the claim on the merits.  
38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.200, 20.202, 20.204, 20.300, 20.302, 20.303, 20.305 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess/ 
Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in March 2004, June 2005, June 2006, and 
October 2007.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that the veteran send in evidence 
in his possession that would support his claims.  

In particular, the June 2006 and October 2007 letters 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  In the present 
appeal, because the service connection claims are being 
denied, and no effective date will be assigned, the Board 
finds that there can be no possibility of any prejudice to 
the appellant under the holding in Dingess, supra.  The 
appellant has not alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file include the veteran's 
extensive service treatment records, VA examination report, 
VA medical treatment records, and various lay statements from 
the veteran.  The veteran has not identified any outstanding 
records for VA to obtain that were relevant to the claim and 
the Board is likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify as to each of the content 
requirements, and has satisfied the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007).  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In this case, the Board is 
granting in full the benefit sought on appeal on the issue of 
service connection for sleep apnea.  Accordingly, there can 
be no prejudicial error with regard to this issue.  

Inasmuch as the issue of whether a "new" notice of 
disagreement was timely regarding a previously withdrawn 
appeal for service connection involves primarily a matter of 
statutory and regulatory interpretation, the provisions of 
the VCAA are not for application.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2004).  Where the law is dispositive, 
the claim must be denied due to a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In cases such 
as this, VA is not required to meet the duty to notify or 
assist a claimant, where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
see also VAOPGCPREC 5-2004. 

Service Connection Legal Authority

The veteran contends he is entitled to service connection for 
two disabilities manifested as cervical strain and sleep 
apnea.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service Connection for Sleep Apnea

In this veteran's case, service treatment records show some 
treatment for the veteran's occasional complaint of 
difficulty breathing.  During service, these complaints were 
thought to be related to factors of the veteran's exogenous 
obesity, smoking history, stress, and asthma.  Interim 
physical examinations in September 1991, September 1993, and 
November 1993 show no complaint or diagnosis of a sleep apnea 
disorder or a cervical strain disability.  The physical 
examination for separation purposes conducted in July 2002 
shows the veteran's lungs and chest were normal upon clinical 
evaluation.  

The post-service VA outpatient treatment records show that 
the veteran sought treatment in December 2004 for a complaint 
of excessive daytime sleepiness, which he noted had been 
present over the past couple of years.  An initial diagnosis 
of probable severe obstructive sleep apnea was confirmed with 
clinical testing in February 2005.  

On the question of whether the currently diagnosed 
obstructive sleep apnea is related to service, the Board 
finds that the competent medical evidence is in relative 
equipoise on the question of whether the veteran's currently 
diagnosed sleep apnea is related to symptoms he experienced 
in service.  

On the question of relationship to service, a May 2006 VA 
opinion provides some medical evidence to the effect that the 
veteran's currently diagnosed obstructive sleep apnea is 
related in in-service symptoms of snoring and breathing 
cessation.  
The May 2006 VA clinical record reveals that the veteran 
inquired of his treating physician as to whether his sleep 
apnea syndrome was related to military service.  The veteran 
denied treatment for sleep apnea during military service, but 
indicated that his wife had noticed snoring and cessation of 
breathing in his sleep during the 1990s.  The veteran also 
indicated that he had gained about 20 pounds since retirement 
and that his degree of daytime sleepiness had not changed 
significantly between active duty and the point when he was 
clinically diagnosed.

The VA physician in May 2006 opined that it was impossible to 
know for sure whether the veteran had sleep apnea syndrome on 
active duty, as he never had a sleep study performed; 
however, he further opined that, knowing the natural 
progression of this disease, the veteran's daytime sleepiness 
on active duty, and his wife's testimony of witnessing 
breathing cessation while sleeping, he believed it was highly 
likely that the veteran had undiagnosed obstructive sleep 
apnea syndrome while on active duty.  Further, given the 
severity of the veteran's sleep apnea and history of elevated 
blood pressure while on active duty, that lent more support 
to the possibility of undiagnosed obstructive sleep apnea 
syndrome on active duty.

After a review of the evidence, the Board finds that the 
weight of the competent evidence is in relative equipoise on 
the question of whether the veteran's currently diagnosed 
sleep apnea is related to symptoms he experienced in service.  
The evidence weighing against the veteran's claim includes 
the service treatment records that are negative for treatment 
or diagnosis of sleep apnea, and the absence of post-service 
treatment for sleep apnea symptoms until 2004.  The evidence 
weighing in favor of the veteran's claim includes in-service 
symptoms of breathing difficulty (although at the time were 
thought to be of different etiologies), the otherwise 
credible post-service history of symptoms of snoring and 
breathing cessation during service, and the May 2006 VA 
opinion, however qualified, that is of some probative value 
in relating the current severe obstructive sleep apnea 
disorder to the period of service.  With the resolution of 
reasonable doubt in the veteran's favor, the Board finds 
sleep apnea was incurred in service.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 



Service Connection for Cervical Spine Disorder

Service treatment records include interim physical 
examinations in September 1991, September 1993, and November 
1993 that show no complaint or diagnosis of a cervical strain 
disability.  A clinical record dated in September 2001 shows 
that the veteran complained of neck and bilateral shoulder 
pain after performing physical training exercises.  He was 
diagnosed with a paracervical spine strain and mid-back 
strain.  He was given Motrin and was instructed to use ice 
and perform strengthening exercises.  The records show no 
further complaint or treatment related to the cervical spine.  
The physical examination for separation purposes conducted in 
July 2002 shows the veteran's spine was normal upon clinical 
evaluation.  

The post-service VA outpatient treatment records show no 
complaint or treatment for a cervical spine disorder.  

Based upon a careful review of the cumulative evidence, the 
Board finds that service connection is not warranted for a 
cervical spine disorder.  As noted, the veteran was diagnosed 
with a paracervical spine and mid-back strain in September 
2001.  In this case, following that single instance of 
treatment for a paracervical and mid-back strain, no further 
complaint or objective residuals were documented from that 
point on including upon separation from service.  In short, a 
chronic cervical spine disorder is not shown to have 
manifested during service.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  As shown, the 
evidentiary record does not reflect any further complaint or 
medical treatment for a cervical spine disorder after 
separation from service, and thus there is no evidence of 
post-service continuity of cervical spine symptomatology.  

Finally, there is no competent medical evidence showing that 
a current cervical spine disability exists, much less one 
that is related to military service by competent and 
probative medical evidence or opinion.  In this regard, the 
Board notes that Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. 
§§ 1110, 1131.   Hence, in the absence of proof of a present 
cervical spine disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 
(1992).  Thus, since the Board notes there is no competent 
evidence of a chronic cervical spine disability existing 
either during service or at present, a preponderance of the 
evidence is against the claim for service connection for 
claimed cervical spine disorder.

As the evidence of record does not reflect a current 
diagnosis of a chronic cervical spine disorder; service 
connection is not warranted.  Also, while the veteran 
believes that he currently has a cervical spine disability, 
and that it was incurred in or caused by service, he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a cervical 
spine disability have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55-57 
(1990).

Timeliness of Appeal Following Withdrawal of Appeal 

The veteran is appealing an October 2006 RO determination 
that a timely notice of disagreement was not received to a 
March 2004 rating decision, making that decision final.  As a 
notice of disagreement initiates appellate review, a 
determination that a notice of disagreement was timely filed 
is necessary before the Board may assume jurisdiction over 
the underlying issue or issues.  38 U.S.C.A. 
§ 7105(a) (West 2002).

A review of the evidence shows that in the March 2004 rating 
decision, the RO denied a claim of entitlement to service 
connection for several disabilities including, but not 
limited to: a right leg disorder; a left knee disorder, a 
left ankle (foot) disorder; a bilateral hip disorder; low 
back pain, and asthma.  The March 2004 rating decision also 
granted service connection for polyarthralgias (of the legs, 
knees, ankles, elbows and wrists), and assigned an initial 
rating of 20 percent; and granted service connection for 
residuals of a right thumb fracture, and assigned an initial 
rating of noncompensably (0 percent) disabling.  The veteran 
was notified of the decision, and of his appellate rights, in 
a letter issued on March 25, 2004.

The veteran filed a notice of disagreement (NOD) for all of 
these issues, which was received by the RO on May 24, 2004.  
On June 2, 2005, the RO mailed to the veteran a statement of 
the case (SOC) that addressed all of the appealed issues.  
Thereafter, the veteran submitted written notice dated in 
June 2005, in which he requested that his NOD be withdrawn as 
it related to all the appealed issues.  

Later, in another written statement of April 2006, the 
veteran requested that his NOD be reinstated.  He indicated 
that his representative had advised to him withdraw his 
appeal and he now felt that advice was not proper.  The RO 
sent notice to the veteran in June 2006, informing him that 
his correspondence could not be accepted as a timely appeal.  
Thereafter, the veteran sent in a new VA Form 9, Appeal to 
Board of Veterans' Appeals, in July 2006.  

The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. 
§ 7105(d)(3) (West 2002 & Supp. 2007), which provides that 
"questions as to timeliness or adequacy of response shall be 
determined by the Board of Veterans' Appeals."  See also 
VAOPGCPREC 9-99.

VA regulations provide that the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 2002 & Supp. 2007).  Pursuant 
to applicable legal authority, an appeal consists of a timely 
filed notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.200 (2007).  

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 or other 
correspondence containing the necessary information.  The 
substantive appeal must also indicate what issues are being 
perfected.  Significantly, if the SOC addresses several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify the issues being appealed.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  See 38 
C.F.R. § 20.202 (2007).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.302 
(2007).  An extension of the 60-day period for filing a 
substantive appeal may be granted for good cause.  See 38 
C.F.R. § 20.303 (2007).  When a veteran files a timely NOD 
but fails to timely file a substantive appeal, the appeal is 
untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that, following 
withdrawal of the NOD of the March 2004 rating decision, an 
appeal was not timely perfected with regard to the March 2004 
rating decision.  Following the RO's mailing of the June 2005 
SOC, the veteran only had until August 2, 2005 (the end of 
the 60 day period following the RO's mailing of the SOC) to 
file a substantive appeal.  The one year period from the date 
of the rating decision notification had already expired on 
March 26, 2005.  The veteran, however, withdrew his NOD in 
June 2005, and pursuant to 38 C.F.R. § 20.204(c) his appeal 
was deemed withdrawn.  Regulations provide that an appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision by an appellant or by his or her 
authorized representative.  38 C.F.R. §§ 20.202, 20.204 
(2007).  

Withdrawal does not preclude filing a new notice of 
disagreement and, after a statement of the case is issued, a 
new substantive appeal, as to any issue withdrawn, provided 
such filings would be timely under these rules if the appeal 
withdrawn had never been filed.  38 C.F.R. § 20.204(c).  In 
short, if the veteran had reactivated his appeal by sending 
in a new NOD by August 2, 2005 (and after a SOC was issued, 
and a new substantive appeal as to any issue withdrawn) the 
effect would have been as if his claims had never been 
withdrawn.  

In this case, however, the veteran's "new" NOD was not 
received until April 2006, which was well outside the one-
year period from the mailing of the March 25, 2004 rating 
decision and the 60 day period following the issuance of the 
SOC on June 2, 2005.  There are no statutory or regulatory 
provisions allowing for reinstatement of an appeal once it 
has been withdrawn and the time period for perfecting an 
appeal has expired.  Thus, the veteran's new NOD received in 
April 2006 (and the substantive appeal received in July 2006) 
was not timely filed.  As such, the March 


2004 rating decision is considered a final decision, and new 
and material evidence will be required prior to reopen those 
service connection and initial rating claims finally decided 
in the March 2004 rating decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.159, 20.1103 (2007).  


ORDER

Service connection for sleep apnea is granted.

Service connection for a cervical spine disability is denied.

Subsequent to a withdrawn a timely notice of disagreement to 
the March 2004 rating decision, the veteran did not submit a 
timely "new" notice of disagreement; and the appeal is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


